Citation Nr: 1100467	
Decision Date: 01/05/11    Archive Date: 01/14/11	

DOCKET NO.  08-24 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 

2.  Entitlement to service connection for bilateral hearing loss 
disability. 

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from February 1967 to September 
1968.  This included time in Vietnam from September 1967 to 
September 1968.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision of the VARO in Boston, 
Massachusetts, that, in pertinent part, denied entitlement to the 
benefits sought.  The decision also resulted in a grant of 
service connection for prostate cancer and for special monthly 
compensation based on the loss of use of a creative organ.


FINDINGS OF FACT

1.  The medical evidence of record includes a principal 
psychiatric diagnosis of PTSD.

2.  The veteran is shown as likely as not to have PTSD reasonably 
associated with his experiences in military service.

3.  Tinnitus is reasonably related to the Veteran's active 
service.

4.  The Veteran does not have a hearing loss disability as 
defined by regulation.  A sensorineural hearing loss was not 
manifest to a compensable degree within a year of separation. 



CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are reasonably 
met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 and 
Supp. 2010); 38 C.F.R. §§ 3.102, 3. 159, 3.303 (2010).

2.  The criteria for service connection for tinnitus are 
reasonably met.  38 U.S.C.A. § § 1110, 5107 (West 2002 and Supp. 
2010); 38 C.F.R. § § 3.102, 3.159, 3.303 (2010).)

3.  The criteria for service connection for hearing loss 
disability are not met.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2010)) redefines VA's duties to notify and assist 
claimants in developing claims.  Regulations for the 
implementation of the VCAA are codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
his claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.   Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a service connection claim.  Those elements are:  (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has substantiated his status as a Veteran.  He has 
been notified of all other elements of the Dingess notice by 
letters dated in July 2006 and April 2008.  Those communications 
constitute essential compliance with the mandates of the VCAA.

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, VA has 
obtained the Veteran's service treatment records and all 
identified and available post service treatment records.  In 
addition, the Veteran was accorded VA examinations in March 2007 
with regard to the disabilities at issue.  These examinations 
were adequate because they were performed by medical 
professionals and were based on solicitation of history and 
symptomatology from the Veteran and a thorough examination of 
him.  The resulting diagnoses and rationales were consistent with 
the examination and the record.  Nieves-Rodriguez v. Peake, 22 
Vet. App. 295 (2008).  Additionally, the Veteran had the 
opportunity to provide testimony on his own behalf at a hearing 
before a traveling Veterans Law Judge in Boston, Massachusetts, 
in September 2010.  A transcript of the hearing proceedings is of 
record and has been reviewed.  

Pertinent Law and Regulations

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Regulations also provide that service connection may be 
established when all the evidence of record, including that 
pertinent to service, demonstrates that the Veteran has a current 
disability that was incurred in service.  38 C.F.R. § 3.303(d).

The United States Court of Appeals for Veterans Claims (Court) 
has held that for service connection to be awarded there must be:  
(1) Medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of inservice 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between a claimed inservice disease or injury 
and a present disease or injury.  Coburn v. Nicholson, 
19 Vet. App. 427, 431 (2006); Shedden v. Principi, 381 F.3d 1163 
(Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. 
Cir. 2009).  If the Veteran fails to demonstrate any one element, 
denial of service connection will result.  

In each case where a veteran is seeking service connection for 
any disability, due consideration shall be given to the places, 
types, and circumstances of such veteran's service as shown by 
such veteran's service record, the official history of each 
organization in which such veteran served, such veteran's medical 
records, and all pertinent medical and lay evidence. 38 U.S.C.A. 
§ 1154(a) (West 2002).

The Board has thoroughly reviewed all the evidence in the claims 
folder.  Although the Board has an obligation to provide reasons 
and bases supporting its decision, there is no need to discuss in 
detail all the evidence submitted by the Veteran or in his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380 (Fed. Cir. 
2000) (the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below focuses 
on the most salient and relevant evidence, and on what this 
evidence shows, or fails to show, on the claim.  The Veteran 
should not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the Veteran).  

PTSD 

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with the provisions of 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence between 
current symptoms and inservice stressors; and credible supporting 
evidence that the claimed inservice stressor or stressors 
occurred.  38 C.F.R. § 3.303(f).

As noted above, the medical evidence of record reveals a 
principal psychiatric diagnosis of PTSD.  

While more specific information concerning the stressor 
experiences the Veteran has reported having had in Vietnam would 
be desirable, the Board finds there is adequate evidence of 
record with which to make a decision at this time.  The Veteran's 
personnel file shows he served in Vietnam from September 1967 to 
September 1968.  While in Vietnam his principal duty assignment 
was primarily as a repair parts specialist with the Headquarters 
and Headquarters Detachment, 58th Transportation Battalion 
(AM&S), and the U.S. Army Aviation Materiel Management Center.  
He participated in the Vietnam Counteroffensive Phase III and the 
6th Campaign.  The Veteran has referred to various stressful 
experiences while serving in Vietnam, to include exposure to 
rocket and mortar attacks, particularly during the Tet Offensive 
in early 1968.  The Board finds no reason to question the 
Veteran's credibility, particularly in view of the heavy combat 
action that took place during the Tet Offensive.  

The Veteran has a current diagnosis of PTSD and that PTSD is 
reported to be related to his experiences in Vietnam.  As 
indicated in Suozzi v. Brown, 10 Vet. App. 307 (1997), a stressor 
need not be corroborated in every detail.  Corroboration of a 
Veteran's personal participation in a stressful activity is not 
necessary.  See Pentecost v. Derwinski, 16 Vet. App. 124 (2002).  
Accordingly, the Board finds, particularly with resolution of all 
reasonable doubt in the Veteran's favor, that he has PTSD that is 
related to his experiences while serving in Vietnam, particularly 
during the Tet Offensive in early 1968.

Tinnitus

The Veteran has testified that before going to Vietnam, he 
qualified with the use of numerous weapons.  He recalls that 
training in those weapons exposed him to significant acoustic 
trauma (Transcript, pages 4, 5).  The Board also notes that if a 
combat Veteran presents satisfactory lay or other evidence of 
service incurrence or aggravation of a disease or injury, which 
is consistent with the circumstances or hardships of his service, 
then an evidentiary presumption of service connection arises and 
the burden shifts to the Government to disprove service 
incurrence or aggravation by clear and convincing evidence.  See 
38 C.F.R. § 3.304(d); Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  This reduced evidentiary burden relates only to the issue 
of service incurrence, and not to whether the Veteran has a 
current disability or whether a current disability is linked to 
the incident in service.  Those two considerations require 
medical evidence.  See Huston v. Principi, 18 Vet. App. 395, 402 
(2004); Clyburn v. West, 12 Vet. App. 296, 303 (1999).

A review of the evidence of record is without reference to the 
presence of tinnitus until the Veteran's claim was received in 
2006.  

The pertinent medical evidence includes the report of an official 
audiologic examination accorded the Veteran in March 2007.  The 
Veteran stated that while in service he did not use any hearing 
protection.  He referred to noticing high-pitched difficulties 
after exposure to rocket launches, rifles, and missiles being 
fired while in Vietnam.  He stated that following service he 
worked for the phone company without hearing protection.  
Following examination he was given a diagnosis of constant 
tinnitus.  The examiner opined that the "etiology of bilateral 
tinnitus is due to noise exposure in the military because began 
after explosions in Vietnam."  As noted above, the evidence 
indicates that the Veteran served in a combat zone as evidenced 
by his own account, as well as personnel records disclosing 
participation in several campaigns including the Tet Offensive in 
1968.  The Veteran has referred to noise exposure during service.  
An audiologist has opined that the Veteran has tinnitus that is 
related to the inservice noise exposure.  There is no opinion of 
evidence to the contrary.  The Board finds no reason to disagree 
with the opinion of the audiologist.  Therefore, based upon the 
evidence of record, the Board finds the Veteran has tinnitus due 
to inservice noise exposure.  The tinnitus is consistent with the 
nature and circumstances of the Veteran's service and was 
incurred in the line of duty.  Accordingly, service connection 
for tinnitus is granted.  

Hearing Loss Disability

Service connection for impaired hearing shall only be established 
when hearing status as determined by audiometric testing meets 
specified pure tone and speech recognition criteria.  Audiometric 
testing measures threshold hearing levels (in decibels) over a 
range of frequencies (in hertz).  Hensley v. Brown, 5 Vet. 
App. 155, 158 (1993).  The determination of whether a Veteran has 
a disability based on hearing loss is governed by the provisions 
of 38 C.F.R. § 3.385.  For the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the frequencies 
500, 1,000, 2,000, 3,000, or 4,000 hertz is 40 decibels or 
greater; or the auditory thresholds for at least three of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 hertz are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

When audiometric test results at a Veteran's separation from 
service do not meet the regulatory requirements for establishing 
a "disability" at that time, he or she may nevertheless establish 
service connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service.  Hensley, 5 Vet. App. 155.  

The service treatment records are without reference to an 
indication of hearing loss.  In his report of medical history 
made in conjunction with separation examination in September 
1968, the Veteran denied having or having had hearing loss.  It 
does not appear an audiogram study was done at the time of 
separation examination, but clinical evaluation referred to the 
ears being normal, and there was no indication of the presence of 
hearing loss.  

After service, the first mention of hearing loss disability does 
not appear until the current claim, filed almost 40 years after 
discharge from service.  

Audiological testing in March 2007 revealed pure tone thresholds, 
in decibels, as follows:  A decibel loss of 10 at 500 hertz, 
10 at 1,000 hertz, 10 at 2,000 hertz, 10 at 3,000 hertz, and 15 
at 4,000 hertz in the right ear for an average of 11.25.  

In the left ear, there was an average decibel loss of 10 at 500, 
10 at 1,000, 10 at 2,000, 15 at 3,000, and 30 at 4,000 hertz, 
with an average of 16.25.  Speech recognition, performed with the 
Maryland CNC word list was 92 percent in the right ear and 96 
percent in the left ear.  The examiner stated the diagnosis was 
mild loss in the left ear at 4,000 and 6,000 hertz.  No right ear 
hearing loss disability was diagnosed.  The examiner stated the 
loss of hearing was very mild in the left ear and should not 
cause significant issues with hearing.  

As discussed elsewhere in this decision, the Board accepts the 
Veteran's account of his experiences in service, including 
proximity to loud noises, and his engagement in combat.  However, 
38 U.S.C.A. § 1154(b) does not establish service connection for a 
combat Veteran; it aids him by relaxing the adjudicatory 
evidentiary requirements for determining what happened in 
service.  A Veteran must still generally establish his claim by 
evidence tending to show a current disability and a nexus between 
that disability and those inservice events.  Gregory v. Brown, 
8 Vet. App. 563, 567 (1996).  

A review of the record shows the Veteran did not have hearing 
loss at discharge, and he does not have current hearing loss that 
is considered a disability for VA purposes.  Accordingly, service 
connection for hearing loss disability cannot be granted as there 
is no current disability.  38 C.F.R. § 3.385.  To the extent that 
the Veteran claims that he has a hearing loss disability, the 
Board simply notes that the regulation requires specific testing, 
and that the Veteran is not competent to establish the existence 
of a hearing loss disability.  




ORDER

Service connection for PTSD is granted.

Service connection for tinnitus is granted.

Service connection for a hearing loss disability is denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


